


--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION VERSION
 
SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of September 29, 2017 is by and among CELADON GROUP, INC. (the
“Borrower”), the Guarantors identified on the signature pages hereto, the
Lenders identified on the signature pages hereto and BANK OF AMERICA, N.A., in
its capacity as Administrative Agent (in such capacity, the “Administrative
Agent”).


W I T N E S S E T H


A.          Certain credit facilities have been provided to the Loan Parties
pursuant to that certain Amended and Restated Credit Agreement (as amended,
modified, supplemented, increased and extended from time to time, the “Credit
Agreement”) dated as of December 12, 2014 by and among the Borrower, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent.


B.          The Borrower has informed the Administrative Agent and Lenders that
it intends to obtain (i) a new asset-based credit facility and (ii) a new term
loan facility and use the proceeds of such new facilities to repay in full all
Obligations under the Loan Documents on or before December 31, 2017.


C.          The Borrower has requested that the Lenders make certain amendments
to the Credit Agreement.


D.          The Lenders have agreed to do so on the terms and conditions set
forth in this Amendment.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.          Defined Terms.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings provided to such terms in the Credit
Agreement.


2.          Estoppel, Acknowledgement and Reaffirmation.  The Loan Parties
hereby acknowledge and agree that, as of the date hereof, the Outstanding Amount
of the Committed Loans and L/C Obligations constitute valid and subsisting
obligations of the Loan Parties to the Lenders that are not subject to any
credits, offsets, defenses, claims, counterclaims or adjustments of any kind. 
The Loan Parties hereby acknowledge the Loan Parties’ obligations under the
respective Loan Documents to which they are party.  Each of the Loan Parties
hereby (i) acknowledges that it has granted Liens in favor of the Administrative
Agent pursuant to, and is a party to, the Collateral Documents (including, with
respect to certain Guarantors, pursuant to the Joinder Agreements executed by
such Guarantors); (ii) reaffirms that each of the Liens created and granted in
or pursuant to the Collateral Documents is valid and subsisting as of the date
hereof; (iii) agrees that such Liens shall continue in effect as security for
all Obligations under the Loan Document and (iv) agrees that this Amendment
shall in no manner impair or otherwise adversely affect such Liens.


3.          Audit Events.


(a)          The Administrative Agent and the Lenders hereby acknowledge and
agree that, until the earlier of (x) December 31, 2017 and (y) such time as the
Borrower has received a determination from its auditors that the financial
statements of the Borrower as delivered prior to the date hereof impacted by the
Audit Events (as defined in that certain Fourth Amendment to Amended and
Restated

--------------------------------------------------------------------------------

    Credit Agreement and Waiver dated as of May 1, 2017), or as the same may be
restated as deemed necessary by its auditors, can be relied upon, notice
of which  shall be provided to the Administrative Agent promptly and in any
event within one (1) Business Day:
 
(i)          any representations and warranties as to preparation of financial
statements of the Borrower in accordance with GAAP made or deemed to be made by
the Loan Parties in connection with the delivery of (x) such financial
statements under Sections 6.01(a), 6.01(b), and 6.02(o) of the Credit Agreement
or (y) a Request for Credit Extension delivered under Section 4.02(c) of the
Credit Agreement, shall be deemed to be qualified in their entirety by reference
to and disclosure of the Audit Events, and no such representation or warranty
shall be deemed untrue solely as a result of the occurrence of the Audit Events;
and


(ii)          the existence of the Audit Events shall not, in and of itself,
constitute a failure to satisfy the condition precedent set forth in Section
4.02(a) of the Credit Agreement.


(b)          Prior to December 31, 2017, the Loan Parties shall not make any
Investment pursuant to Section 7.02(e) or (f) of the Credit Agreement, except
for the following in an aggregate amount not to exceed $4,000,000 at any one
time outstanding: (i) payroll, settlement, and similar advances to employees,
drivers (including independent contractors), consultants or other service
providers to cover matters that are expected at the time of such advances
ultimately to be treated as expenses for accounting purposes, (ii) reasonable
and customary advances of relocation expenses to employees and repair expense to
independent contractors in the ordinary course of business, and (iii) advances
to the Borrower¹s Mexican subsidiaries in the ordinary course of business based
on accounts receivable generated by such subsidiaries not to exceed $750,000 at
any one time outstanding.


4.          Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions precedent set forth below, the Credit Agreement is hereby amended as
follows:


(a)          Section 1.01 of the Credit Agreement is hereby amended by deleting
the following definitions in their entirety and substituting the following
therefor:
“Disbursement Budget” means that certain budget of monthly aggregate
Disbursements for the months of September, October, November and December 2017
delivered prior to the Sixth Amendment Effective Date, prepared by the Borrower
and approved by the Borrower Financial Advisor.


“Lien Prohibited Vehicle” means any of the following Vehicles: (i) any Vehicle
that is encumbered by a Permitted Lien in favor of a party other than the
Administrative Agent and with respect to which the granting of a Lien in favor
of the Administrative Agent on such Vehicle is prohibited under the applicable
agreement with respect to such Vehicle between the applicable Loan Party and the
applicable third party and (ii) certain Vehicles specified by the Borrower to
the Administrative Agent prior to the Sixth Amendment Effective Date, the
aggregate fair market value of which does not exceed $350,000.


“Lien Vehicle Documentation” means all instruments, information and
documentation (including without limitation all available certificates of title
or ownership) necessary to enable the Administrative Agent’s designee to file,
in each office in each jurisdiction which the Administrative Agent shall deem
reasonably necessary to perfect its Liens on Vehicles designated by the
Administrative Agent, applications for certificates of title or ownership (and
any other necessary documentation) indicating the Administrative Agent’s first
priority Lien on such Vehicle covered by such certificate.
2

--------------------------------------------------------------------------------

“L/C Sublimit” means an amount equal to $30,000,000.  The L/C Sublimit is part
of, and not in addition to, the Aggregate Commitments.


“Maturity Date” means December 12, 2018; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.


“Maximum Outstanding Amount” means $221,300,000, as such amount may be reduced
pursuant to Section 2.02(f) or increased up to an amount not to exceed the
Aggregate Commitments with the written consent of the Required Lenders.


(b)          Section 1.01 of the Credit Agreement is hereby amended by adding
the following definitions to such section in the appropriate alphabetical order:
“Satisfactory IOI” means a copy of one or more indications of interest from
prospective term loan lenders capable of performing with respect to one or more
transactions that, together with the proceeds of the proposed new asset-based
credit facility, would enable the Borrowers to repay in full all Obligations
under the Loan Documents on or before December 31, 2017 in reasonable and
customary form for such indications.
“Sixth Amendment Effective Date” means September 29, 2017.
(c)          Section 2.05(f) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(f)          If for any reason, at any time, the ratio of (a) Total Assets as
set forth in the Asset Coverage Ratio Certificate delivered pursuant to Section
6.02(h) with respect to the last Business Day of the preceding calendar week or
month (as applicable) to (b) Total Outstandings is less than (i) 0.70 to 1.0 at
any time on or prior to December 31, 2017 or (ii) 1.50 to 1.0 at any time after
December 31, 2017, the Borrower shall on the next Business Day prepay Loans
and/or Cash Collateralize the Dollar Equivalent of the L/C Obligations in the
aggregate amount necessary to reduce the Total Outstandings to an amount that
would comply with the applicable foregoing ratio, without a corresponding
reduction of the Aggregate Commitments, the Maximum Outstanding Amount or the
Maximum Borrowing Amount.
(d)          Section 4.02(f) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(f)          After giving effect to the proposed Credit Extension, the ratio of
(a) Total Assets as set forth in the Asset Coverage Ratio Certificate delivered
pursuant to Section 6.02(h) with respect to the last Business Day of the
preceding calendar week or month (as applicable) to (b) Total Outstandings shall
not be less than (i) 0.70 to 1.0 at any time on or prior to December 31, 2017 or
(ii) 1.50 to 1.0 at any time after December 31, 2017.
(e)          Sections 6.02(h), (i), (j), (k), (l), (s), (t) and (u) of the
Credit Agreement are each amended by replacing the words “12:00 pm Eastern time”
in each such section with the words “4:00 pm Eastern time”.
(f)          Sections 6.02(h) and (l) of the Credit Agreement are each amended
by replacing the date “September 30, 2017” in each such section with the date
“December 31, 2017”.
3

--------------------------------------------------------------------------------

(g)          Section 6.02(v) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(v)          within forty-five (45) days after the end of each calendar month,
(i) a certificate stating and providing the calculations of Adjusted EBITDAR of
the Loan Parties for the preceding month and for the twelve month period ended
as of the last day of such month and (ii) an accrual-based statement of cash
flows for the Borrower and its Subsidiaries for the preceding calendar month;
(h)          Section 6.02 of the Credit Agreement is hereby amended by adding
the following new clauses (w) and (x) to such section:
(w)          on or before October 15, 2017, a Satisfactory IOI and a certificate
signed by a Responsible Officer of the Borrower confirming that the Borrower has
received one or more indications of interest from prospective asset-based
lenders capable of performing with respect to a new asset-based credit facility,
including the identity of each such prospective asset-based lender and the
amount of the asset-based credit facility proposed by such prospective
asset-based lender; and
(x)          on or before November 22, 2017, a certificate signed by a
Responsible Officer of the Borrower confirming that the Borrower has paid the
necessary due diligence or similar upfront fees required under one or more
letters of intent executed in connection with a prospective transaction or
transactions that would enable the Borrowers to repay in full all Obligations
under the Loan Documents on or before December 31, 2017, together with copies of
such letter or letters of intent.
(i)          Section 6.12 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
6.12          Financial Covenants.
(a)          Lease Adjusted Total Debt To EBITDAR Ratio.  Maintain on a
consolidated basis the Lease Adjusted Total Debt to EBITDAR Ratio not exceeding
4.00 to 1.00 as of any fiscal quarter end, commencing with the fiscal quarter
ending December 31, 2017.
(b)          Fixed Charge Coverage Ratio.  Maintain on a consolidated basis a
Fixed Charge Coverage Ratio of not less than 1.00 to 1.00 as of each fiscal
quarter end, commencing with the fiscal quarter ending December 31, 2017.
(c)          Asset Coverage Ratio.  Not permit the Asset Coverage Ratio to be
less than (i) 0.70 to 1.0 as of the last Business Day of any calendar week
ending on or prior to December 31, 2017 and (ii) 1.50 to 1.0 as of the last
Business Day of any calendar week ending after December 31, 2017.
(d)          Maximum Disbursements.  Not permit the aggregate amount of
Disbursements of the Loan Parties to exceed (i) $111,900,000 for the period
beginning August 27, 2017 and ending September 30, 2017; (ii) $97,800,000 for
the period beginning October 1, 2017 and ending October 28, 2017; (iii)
$97,800,000 for the period beginning October 29, 2017 and ending November 25,
2017 and (iv) $108,000,000 for the period beginning November 26, 2017 and
4

--------------------------------------------------------------------------------

ending December 30, 2017.  To the extent that the amount of Disbursements
permitted with respect to any period set forth above exceeds the actual
Disbursements of the Loan Parties for such period, such excess shall be added to
the amount of Disbursements permitted with respect to the immediately succeeding
period.
(e)          Adjusted CTSI Revenue.  Maintain Adjusted CTSI Revenue of not less
than (i) $30,500,000 for the month of September 2017, (ii) $32,700,000 for the
month of October 2017 and (iii) $29,600,000 for the month of November 2017.
(f)          Adjusted EBITDAR.  Maintain Adjusted EBITDAR, on a trailing twelve
month basis, not less than (i) $76,400,000 for the twelve-month period ending
September 30, 2017, (ii) $71,000,000 for the twelve-month period ending October
31, 2017 and (ii) $67,000,000 for the twelve-month period ending November 30,
2017.
(j)          Section 6.17 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
6.17          Titled Vehicles.  As soon as possible but not later than November
15, 2017, the Borrower and the U.S. Guarantors shall provide to the
Administrative Agent’s designee all Lien Vehicle Documentation with respect to
all Vehicles designated by the Administrative Agent, excluding Vehicles that
were, as of the Fourth Amendment Effective Date, Lien Prohibited Vehicles
pursuant to clause (i) of such definition or have been designated as Lien
Prohibited Vehicles as of the Sixth Amendment Effective Date.  The Borrower and
U.S. Guarantors shall cooperate with the Administrative Agent and its designee,
and promptly take such actions as are reasonably required by the Administrative
Agent or its designee for the purpose of perfecting the Liens of the
Administrative Agent in all such Vehicles.  For the avoidance of doubt, the Loan
Parties shall be responsible for paying, or reimbursing the Administrative
Agent, as applicable, for all fees, costs and other expenses incurred in
connection with perfecting the Liens of the Administrative Agent on such
Vehicles.  Any request from the Borrower for the Administrative Agent release
Liens on Vehicles in connection with transactions permitted under this Agreement
more frequently than once per week shall be subject to an administrative fee
payable to the Administrative Agent.
(k)          Section 6.18 of the Credit Agreement is hereby amended by replacing
all dates set forth in such section (as such dates have been extended from time
to time prior to the date hereof) with the date November 15, 2017.
(l)          Section 6.20 of the Credit Agreement is hereby amended by adding
the following sentence to the end of such section:
Notwithstanding the foregoing, the Loan Parties shall be permitted to maintain
the deposit accounts of certain Loan Parties that are maintained with Northwest
Savings Bank as of the Sixth Amendment Effective Date until December 1, 2017.
5.          Sixth Amendment Fee.  In consideration of the Lenders’ agreements
set forth herein, the Borrower shall pay to the Administrative Agent, for the
account of each Consenting Lender, an amendment fee (the “Sixth Amendment Fee”)
in an amount equal to 0.75% of such Consenting Lender’s Applicable
5

--------------------------------------------------------------------------------

Percentage of the Maximum Outstanding Amount as of the Sixth Amendment Effective
Date ($221,300,000), which fee shall be fully-earned and non-refundable as of
the date hereof.  Of the Sixth Amendment Fee, (i) an amount equal to 0.50% of
the Maximum Outstanding Amount shall be due and payable on the Amendment
Effective Date and (ii) an amount equal to 0.25% shall be due and payable upon
the earliest to occur of the January 1, 2018, acceleration of any Obligations
under the Loan Documents or repayment in full of the Obligations under the Loan
Documents (other than contingent indemnification obligations, Banking Services
Obligations and the obligation to pay the remainder of the Sixth Amendment
Fee).  As used herein, “Consenting Lender” means a Lender that executes and
delivers to the Administrative Agent a signature page to this Amendment on or
prior to 12:00 pm Eastern time on September 29, 2017.


6.          Extension Fee.  In consideration of the Lenders’ agreements set
forth herein, the Borrower shall pay to the Administrative Agent, for the
account of each Lender according to its Applicable Percentage, an extension fee
in an amount equal to 0.10% of the Maximum Outstanding Amount as of the
Amendment Effective Date, which fee shall be fully-earned and non-refundable as
of the Amendment Effective Date (the “Extension Fee”).  The Extension Fee shall
be due and payable upon the earliest to occur of January 1, 2018, acceleration
of the Obligations under the Loan Documents or repayment in full of the
Obligations under the Loan Documents; provided that the Extension Fee shall be
waived and forgiven if all Obligations under the Loan Documents are repaid in
full on or prior to 4:00 pm Eastern time on December 31, 2017.


7.          Reporting.  For the avoidance of doubt, the Loan Parties shall
deliver a Compliance Certificate and all other financial reports with respect to
the fiscal quarter ending September 30, 2017 as and when required under the
Credit Agreement notwithstanding the absence of financial covenants with respect
to such fiscal quarter.


8.          Conditions Precedent.  This Amendment shall become effective as of
the date hereof upon the satisfaction (or waiver by the Administrative Agent) of
the following conditions precedent:


(a)          receipt by the Administrative Agent of counterparts of this
Amendment duly executed by the Borrower, the Guarantors, Lenders constituting
Required Lenders and the Administrative Agent;


(b)          receipt by the Administrative Agent, for distribution to the
Consenting Lenders according to each Consenting Lender’s Applicable Percentage,
of payment of the first installment of the Sixth Amendment Fee in an amount
equal to 0.50% of the Maximum Outstanding Amount, as provided in Section 5
above.


(c)          receipt by the Administrative Agent of an updated budget of monthly
aggregate Disbursements for the months of September, October, November and
December 2017 prepared by the Borrower, approved by the Borrower Financial
Advisor and in form and substance reasonably acceptable to the Required Lenders;


(d)          receipt by the Administrative Agent of opinions of legal counsel to
the Borrower in form and substance reasonably acceptable to the Administrative
Agent, addressed to the Administrative Agent and each Lender, dated as of the
date hereof;


(e)          receipt by the Administrative Agent of a certificate of each Loan
Party dated as of the date hereof signed by a Responsible Officer of such Loan
Party (A) certifying and attaching resolutions adopted by the board of directors
or equivalent governing body of such Loan Party approving this Amendment and (B)
in the case of the Borrower, certifying that, after giving effect to this
Amendment, (1) the representations and warranties of each Loan Party contained
in Article
6

--------------------------------------------------------------------------------

V of the Credit Agreement or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
are true and correct in all material respects on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, in each case, other than with respect to the
Audit Events, and (2) no Default exists after giving effect to this Amendment;


(f)          receipt by the Administrative Agent of reimbursement from the
Borrower for all reasonable and documented fees and costs (including without
limitation (A) all costs incurred in connection with appraisals and perfection
of Liens on Vehicles and (B) reasonable fees and costs of (i) counsel to the
Administrative Agent and (ii) the Agent Financial Advisor) incurred in
connection with the Loan Documents through the Sixth Amendment Effective Date;
and


(g)          receipt by each Lender of reimbursement from the Borrower for all
reasonably fees and costs of counsel to such Lender incurred in connection with
the Loan Documents through the Sixth Amendment Effective Date.


9.          Payment of Fees and Expenses.  Promptly, and in any event within 5
Business Days of demand therefor, the Borrower shall reimburse the
Administrative Agent for all fees and expenses of the Administrative Agent
(including without limitation, all fees and expenses of counsel and financial
advisors to the Administrative Agent and all appraisal, inspection and other
costs incurred by the Administrative Agent) and any Lender for all fees and
expenses of counsel to such Lender, in each case, incurred in connection with
the Loan Documents, including without limitation this Amendment.


10.          Release.  In consideration of the Administrative Agent’s and the
Lenders’ willingness to enter into this Amendment, each of the Loan Parties
hereby releases and forever discharges the Administrative Agent, the Lenders and
each of the Administrative Agent’s and the Lenders’ predecessors, successors,
assigns, officers, managers, directors, employees, agents, attorneys,
representatives, and affiliates (hereinafter all of the above collectively
referred to as the “Lender Group”), from any and all claims, counterclaims,
demands, damages, debts, suits, liabilities, actions and causes of action of any
nature whatsoever, in each case to the extent arising in connection with the
Loan Documents or any of the negotiations, activities, events or circumstances
arising out of or related to the Loan Documents through the date of this
Amendment, whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, which any of the Loan Parties may have or claim to have against any
entity within the Lender Group.


11.          Amendment is a “Loan Document”.  This Amendment is a Loan Document
and all references to a “Loan Document” in the Credit Agreement and the other
Loan Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.


12.          Representations and Warranties; No Default.  Each Loan Party
represents and warrants to the Administrative Agent and each Lender that (a) any
forecasts of cash flows and other projections delivered to the Administrative
Agent or any Lender prior to the Sixth Amendment Effective Date reflect the
Borrower’s good faith estimate of the matters described therein, (b) the
representations and warranties of each Loan Party contained in Article V of the
Credit Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, in each case, other than with respect to the Audit
Events, and (c) after giving
7

--------------------------------------------------------------------------------

effect to this Amendment, no Default exists, including without limitation any
Default under Section 8.01(e) of the Credit Agreement.


13.          No Other Changes.  Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.


14.          Counterparts; Delivery.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of this
Amendment by facsimile or other electronic imaging means shall be effective as
an original.


15.          Amendment, Modification and Waiver.  This Amendment may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.
16.          Governing Law.  This Amendment shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with, the laws
of the State of Indiana.


[SIGNATURE PAGES FOLLOW]
8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to
Amended and Restated Credit Agreement to be duly executed as of the date first
above written.
 
 

 BORROWER:
 CELADON GROUP, INC.

 
 
By:
/s/ Bobby Peavler
 
Name:
Bobby Peavler
 
Title:
Executive Vice President, Chief Financial Officer,  and Treasurer

 


 GUARANTORS:
 CELADON TRUCKING SERVICES, INC.

 
 
By:
/s/ Bobby Peavler
 
Name:
Bobby Peavler
 
Title:
Vice President, Chief Financial Officer,  and Treasurer

 


 
 CELADON LOGISTICS SERVICES, INC.

 
 
By:
/s/ Bobby Peavler
 
Name:
Bobby Peavler
 
Title:
Vice President, Chief Financial Officer,  and Treasurer


 
 QUALITY EQUIPMENT LEASING, LLC

 
 
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer

 
 
 
 CELADON E-COMMERCE, INC.

 
 
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer


 
 
 TRANSPORTATION SERVICES INSURANCE COMPANY, INC.

 
 
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary

 

CELADON GROUP, INC.
SIXTH AMENDMENT

--------------------------------------------------------------------------------

         
GUARANTORS:
 A&S SERVICES GROUP, LLC

 
 
By:
/s/ Bobby Peavler
 
Name:
Bobby Peavler
 
Title:
Vice President, Chief Financial Officer,  and Treasurer

 
 
 
 OSBORN TRANSPORTATION, INC.

 
 
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer

 


 
 CELADON CANADIAN HOLDINGS, LIMITED

 
 
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer

 
 
 
 HYNDMAN TRANSPORT LIMITED

 
 
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer


                                                                                               
 
 AMERICAN QUALITY LLC

 
 
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer

 
 
 
 BEE LINE, INC.

 
 
By:
/s/ Kenneth Core
 
Name:
Kenneth Core
 
Title:
Secretary

 
CELADON GROUP, INC.
SIXTH AMENDMENT

--------------------------------------------------------------------------------

         
GUARANTORS: 
BUCKLER TRANSPORT, INC.

 
 
By:
/s/ Bobby Peavler
 
Name:
Bobby Peavler
 
Title:
Vice President, Chief Financial Officer,  and Treasurer

 
 
 
 CELADON DRIVING ACADEMY, LLC

 
 
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer

 


 
 CELADON REALTY, LLC

 
 
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer

 
 
 
 DISTRIBUTION, INC.

 
 
By:
/s/ Bobby Peavler
 
Name:
Bobby Peavler
 
Title:
Vice President, Chief Financial Officer,  and Treasurer

 


 
 EAGLE LOGISTICS SERVICES INC.

 
 
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer


CELADON GROUP, INC.
SIXTH AMENDMENT

--------------------------------------------------------------------------------

         
GUARANTORS: 
HOME MANAGEMENT PROS LLC

 
 
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer

 
 
 
 PROSAIR TECHNOLOGIES LLC

 
 
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer

 
 
 
 QUALITY COMPANIES LLC

 
 
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer

 
 
 
 TAYLOR EXPRESS, INC.   

 
 
By:
/s/ Kenneth Core
 
Name:
Kenneth Core
 
Title:
Secretary


CELADON GROUP, INC.
SIXTH AMENDMENT

--------------------------------------------------------------------------------

 
 GUARANTORS:
 THE AMERICAN FRANCHISING GROUP LLC

 
 
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer

 
 
 
 A&S REAL ESTATE HOLDINGS, LLC

 
 
By:
/s/ Bobby Peavler
 
Name:
Bobby Peavler
 
Title:
Vice President, Chief Financial Officer,  and Treasurer

 
 
 
 BUCKLER LOGISTICS, INC.
 

 
 
By:
/s/ Bobby Peavler
 
Name:
Bobby Peavler
 
Title:
 Vice President, Chief Financial Officer,  and Treasurer

 
 
 
 HUNT VALLEY EQUIPMENT CO., LLC

 
 
By:
/s/ Bobby Peavler
 
Name:
Bobby Peavler
 
Title:
Vice President, Chief Financial Officer,  and Treasurer

 
 
 
 J. DAVID BUCKLER, INC.

 
 
By:
/s/ Bobby Peavler
 
Name:
Bobby Peavler
 
Title:
Vice President, Chief Financial Officer,  and Treasurer


 
 QUALITY BUSINESS SERVICES, LLC

 
 
By:
/s/ Leslie Tarble
 
Name:
Leslie Tarble
 
Title:
Chief Financial Officer and Tresurer

 
 
 
 QUALITY INSURANCE LLC

 
 
By:
/s/ Leslie Tarble
 
Name:
Leslie Tarble
 
Title:
Chief Financial Officer and Tresurer




CELADON GROUP, INC.
SIXTH AMENDMENT

--------------------------------------------------------------------------------

         
GUARANTORS: 
VORBAS, LLC

 
 
By:
/s/ Bobby Peavler
 
Name:
Bobby Peavler
 
Title:
Vice President, Chief Financial Officer,  and Treasurer

 
 
 
 A&S KINARD LOGISTICS, LLC

 
 
By:
/s/ Bobby Peavler
 
Name:
Bobby Peavler
 
Title:
Vice President, Chief Financial Officer,  and Treasurer

 
 
 
 BUCKLER DISTRIBUTION CENTER, L.P.

 
 
By:
/s/ Bobby Peavler
 
Name:
Bobby Peavler
 
Title:
Vice President, Chief Financial Officer,  and Treasurer

CELADON GROUP, INC.
SIXTH AMENDMENT

--------------------------------------------------------------------------------

          
ADMINISTRATIVE AGENT:
 BANK OF AMERICA, N.A., as Administrative Agent


 
By:
/s/ Andrew J. Maidman
 
Name:
Andrew J. Maidman
 
Title:
Senior Vice President

 
LENDERS:
 BANK OF AMERICA, N.A., as a Lender

 
By:
/s/ Andrew J. Maidman
 
Name:
Andrew J. Maidman
 
Title:
Senior Vice President

 
 
 
 WELLS FARGO BANK, N.A., as a Lender

 
 
By:
/s/ Kristine Neljes
 
Name:
 Kristine Neljes
 
Title:
 Senior Vice President


 
 
 CITIZENS BANK, N.A., as a Lender

 
 
By:
/s/ John F. Kendrick
 
Name:
John F. Kendrick
 
Title:
Vice President

 
Back to Form 8-K [form8k.htm]

 
CELADON GROUP, INC.
SIXTH AMENDMENT